department of the treasury internal_revenue_service washington d c date cc el gl br1 gl-604374-99 number release date uilc memorandum for district_counsel from alan c levine chief branch general litigation subject secured nonpecuniary loss penalties this responds to your request for our prereview of your advice on the payment of nonpecuniary loss penalties in bankruptcy this document is not to be cited as precedent issues in a chapter case when the internal_revenue_service service files a notice_of_federal_tax_lien prepetition are the penalties that accrue postpetition a secured claim if the tax_lien is oversecured in what priority order should prepetition secured nonpecuniary loss penalties be paid in a chapter case conclusions nonpecuniarly loss penalties that accrue postpetition are not secured claims prepetition secured nonpecuniarly loss penalties should be paid in a fourth priority_distribution level in a chapter case b c a facts a debtor incurred nonpecuniary tax penalty accruals prior to the petition date in bankruptcy and after the petition date the service filed a notice_of_federal_tax_lien prior to the petition date the value of the real_estate in the bankruptcy_estate exceeded the service’s prepetition lien claim for taxes interest and nonpecuniary loss penalty to sell the real_property the chapter trustee requested a discharge under sec_6325 of the federal_tax_lien that encumbered the property sec_6325 allows property to be sold free of the federal_tax_lien with the federal_tax_lien attaching to the proceeds in the same priority as it did to the underlying property the service granted the discharge the chapter trustee did not avoid the nonpecuniary tax_lien under sec_724 law and analysis b c sec_506 provides that a nonconsensual lienor such as the service may recover interest when it is oversecured but penalties and other charges can be recovered only by oversecured consensual lienors to the extent that an allowed secured claim is secured_by property the value of which is greater than the amount of such claim there shall be allowed to the holder of such claim interest on such claim and any reasonable fees costs or other charges provided for under the agreement under which such claim arose in 489_us_235 the supreme court adopted a plain wording interpretation of sec_506 and concluded that in the absence of an agreement postpetition interest is the only added recovery available to a nonconsensual oversecured creditor accord in re brentwood ouptpatient ltd 43_f3d_256 6th cir in brentwood the sixth circuit the controlling jurisdiction for your office held that a nonconsensual oversecured lienholder cannot recover postpetition penalties brentwood f 3d pincite applying the above law to your case the service can recover only interest from its oversecured claim the service cannot recover its postpetition nonpecuniary loss penalty because only a consensual lienholder can recover penalties when the lien is oversecured and the service is not a consensual lienholder b c a describes the fourth payment level in a chapter distribution as follows in payment of any allowed claim whether secured or unsecured for any fine penalty or forfeiture or for multiple exemplary or punitive_damages arising before the earlier of the order for relief or the appointment of a trustee to the extent that such fine penalty forfeiture or damages are not compensation_for actual pecuniary loss suffered by the holder of such claim normally a trustee may sell encumbered property free of any liens under b c f apparently the sale of real_property in this case did not fall within the purview of sec_363 emphasis added under the plain wording of subsection a it makes no difference whether the prepetition nonpecuniary loss penalty is secured or unsecured accordingly the service’s prepetition nonpecunairy loss penalty in your case will be paid at the fourth priority level under section a we note that if the secured nonpecunairy loss penalty is not paid in full by a distribution under section a then the service may enforce its nonpecuniary tax_lien against the debtor’s exempt_property when a debtor exempts property he does not avoid the lien on the property see b c sec_522 a lien remains on the property if it is not avoided under sec_724 see also 500_us_291 liens remain on exempt_property if you have any further questions please call me pincite-3610 cc
